DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindenman (US 7,121,573).
In re claim 1, Lindenman discloses a hitch mounting system comprising at least one rail (22, 24) configured to fit between a frame (F) and a load bed (B) of a vehicle and configured to attach with the frame; at least one mounting aperture (238, see Fig. 9) located in the rail; a channel member (214) positioned in the mounting aperture and attached to the rail; and an accessory attachment member (216) attached to the channel member, wherein the accessory attachment member is capable of having an accessory mounting member (P) secured thereto, wherein the channel member includes at least one recess (236) and the accessory attachment member includes at least one flange (248) whereby the flange is insertable into the recess as shown in Figure 11.  
In re claim 3, Lindenman further discloses wherein the channel member includes at least one leg, wherein the leg is attached to the rail within the mounting aperture and wherein the leg positions the accessory attachment member generally flush with the load bed of the vehicle when the rail is attached to the frame of the vehicle as shown in Figure 2A.  
In re claim 4, Lindenman further discloses wherein inserting and rotating the accessory attachment member (via handle 256) within the channel member selectively attaches the accessory attachment member to the channel member.  
In re claim 5, Lindenman further discloses wherein the flange is capable of entering the recess and rotation of the accessory attachment member (via handle 256)  engages the flange with the channel member and selectively attaches the accessory attachment member to the channel member.  
In re claim 6, Lindenman further discloses wherein the accessory attachment member being rotated approximately 90 degrees selectively attaches the accessory attachment member to the channel member (column 7, lines 43-46).  
In re claim 7, Lindenman further discloses wherein the accessory comprises a fifth wheel hitch (A).  
In re claim 8, Lindenman discloses, as discussed above, a hitch mounting system comprising: at least one rail member capable of attaching to a frame of a vehicle generally below a load bed of the vehicle; a channel member attached to the rail member; and an accessory attachment member selectively attached to the channel member, wherein the accessory attachment member is capable of having an accessory mounting member secured thereto, wherein the channel member includes at least one recess and the accessory attachment member includes at least one flange wherein the flange is capable of entering the recess and rotating the accessory attachment member engages the flange with the channel member and selectively attaches the accessory attachment member to the channel member.  
In re claim 9, Lindenman further discloses wherein the channel member comprises a channel as shown in Figure 10.  
In re claim 10, Lindenman discloses, as discussed above, a hitch mounting system comprising: at least one rail capable of attaching to a frame of a vehicle generally below a load bed of the vehicle; at least one mounting aperture located in the rail; and a receiving member positioned in the mounting aperture and attached to the rail, the receiving member comprising: a channel member positioned in the mounting aperture and attached to the rail, wherein the channel member has a top surface and includes at least one recess; and an accessory attachment member attached to the channel member by inserting the accessory attachment member into the channel member and rotating the accessory attachment member, wherein the accessory attachment member is capable of having an accessory mounting member inserted into and secured thereto, and whereby the accessory attachment member includes at least one flange sized to fit within the at least one recess.  
In re claim 11, Lindenman further discloses wherein rotating the accessory attachment member approximately 90 degrees attaches the accessory attachment member to the channel member by engaging the at least one flange with the channel member as discussed above.  
In re claim 12, Lindenman further discloses further comprising a locking mechanism (pin inserted through aperture 262) generally preventing the accessory attachment member from being removed from the channel member.  
In re claim 14, Lindenman discloses, as discussed above, a hitch mounting system capable of attaching to a vehicle, the vehicle having a frame and a load bed, the hitch mounting system comprising: at least one rail capable of attaching to the frame of the vehicle generally below the load bed of the vehicle; at least one mounting aperture positioned in a top surface of the rail; a channel member positioned in the mounting aperture and attached to the rail, wherein the channel member has a top surface positioned generally below the load bed of the vehicle and at least one recess; and an accessory attachment member selectively attached to the channel member, wherein the accessory attachment member is capable of having an accessory secured thereto and wherein the accessory attachment member includes at least one flange insertable into the recess whereby rotation of the accessory attachment member causes the flanges to engage the channel member selectively attaching the accessory attachment member with the channel member.  
In re claim 15, Lindenman further discloses wherein the channel member is positioned entirely below the load bed of the vehicle as shown in Figure 2A.  
In re claim 16, Lindenman discloses a hitch mounting system comprising: at least one rail configured to fit between a frame and a load bed of a vehicle and configured to attach with the frame; a mounting aperture (238) located in the rail (242); a receiving member (214) positioned over the mounting aperture, wherein the receiving member comprises an attachment portion (234) and a puck portion (230), wherein the attachment portion comprises at least one flange (240) welded to the rail and the puck portion is configured to accept for engagement an accessory attachment member (216).  
In re claim 17, Lindenman further discloses wherein the rail comprises a second mounting aperture and a second receiving member, wherein the second receiving member comprises a second attachment portion and a second puck portion, wherein the second attachment portion comprises a second at least one flange welded to the rail and the second puck portion is configured to accept for engagement an accessory attachment member as shown in Figure 1 where each rail has two attachment points.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenman in view of Withers (US 7,793,968).
In re claim 2, Lindenman discloses the hitch mounting system of claim 1, but does not disclose further comprising a mid-rail attached to the rail, wherein the mid-rail includes a hitch ball socket, the hitch ball socket capable of having a gooseneck hitch ball secured thereto. Withers, however, does disclose a hitch mounting system capable of attaching to a vehicle, the vehicle having a frame (42) and a load bed (36), the hitch mounting system comprising at least one rail (28, 30), a mid-rail (32) attached to and extending between the at least one rail, wherein the mid-rail includes a hitch ball socket (16) capable of having a gooseneck hitch ball (44) be secured thereto to extend upward through the load bed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindenman such that it comprised the mid-rail/hitch ball socket of Withers to allow greater versatility in the types of trailers that can be attached to the tow vehicle.

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the locking mechanism comprises: a locking pin; a first locking aperture positioned in the accessory attachment member; and a second locking aperture positioned in the channel member, wherein the locking pin is capable of being inserted through the locking aperture and engaging the second locking aperture generally preventing the accessory attachment member from being removed from the channel member” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611